DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The “communication device” of claim 8 is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The corresponding structure for the communication device is found in [0157] of the pre-grant publication of the instant application.
A thorough prior art search was conducted in the instant application.  Generally, no prior art was found that anticipates or renders obvious the combination of claim elements as presented.  Specifically, the closest art is Kim (US 2015/0199577) and Lin et al. (US 2018/0178785), previously cited.

Regarding claim 1,
Kim teaches:
A vehicle driving assistance device in a vehicle, the device
comprising:
a camera configured to obtain a front image of the running vehicle (Kim: Fig 2; [0022]; forward-looking sensor 10 includes camera 11);
at least one of sensor (Kim: Fig 2; [0022]; forward-looking sensor 10 includes LIDAR sensor 12); and
a processor (Kim: Fig 2; [0022]; controller 20) configured to:
obtain a part of a lane included in a visible area of the front image, based on the front image (Kim: [0022]; camera 11 creates images D1 of the forward area of a vehicle and sends them to the controller 20 to detect lanes or recognize objects in the forward area through image processing);
detect at least one object through the sensor (Kim: [0022]; LIDAR sensor 12 produces depth images D2 of the forward area of a vehicle and sends them to the controller 20 to recognize and trace objects in the forward area and to detect guardrails);
determine a curvature of road based on a location of the detected at least one object (Kim: [0029]; guardrail detector 23 calculates a third curvature R3 of guardrail using detection points of the extracted guardrail section, which is provided to the curvature calculator 24 to estimate the curvature of the curved road);
obtain another part of the lane included in an invisible area of the front image based on the determined curvature in the invisible area of the front image (Kim: [0011]; estimating a resultant curvature of a curved road on the basis of the first to third curvatures [0035]-[0038]; [0022]; traced objects; Fig 4-5; [0031]-[0032]; lane after ground and object removal; guardrails have multiple parts);

Kim fails to teach:
a display;
compare the at least one first object with the at least one second object;
based on the comparing, determine that the at least one second object is included in an invisible area of the front image;
control the display to output the obtained another part of the lane.

Lin teaches:
a display (Lin: abstract; Fig 1; [0008]; [0024]-[0025]; display device 16);
a processor (Lin: Fig 1; [0024]-[0025]; processing device 14) configured to:
control the display to output the obtained another part of the lane (Lin: abstract; Fig 1; [0008]; [0024]-[0025]; display device 16 displays the picture 20 and the lane line prediction model; [0028]; detect and display the lane lines 202 far away on the picture 20).

Lin fails to teach:
compare the at least one first object with the at least one second object;
based on the comparing, determine that the at least one second object is included in an invisible area of the front image;

This feature is not found or suggested in the prior art.

Relevant art is found in the attached Notice of References Cited.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687.  The examiner can normally be reached on M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PONTIUS/Primary Examiner, Art Unit 2488